Title: To Thomas Jefferson from Alexander Donald, 3 May 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 3d. May 1790.

I have only time to inform you that your Son Mr. Randolph called upon me the forenoon, that he was well, and told me that Mrs. Randolph and Miss Polly were also in good health. Colo. Thom has gone from here since the post arrived. I observed he had in his hand, a letter, and a large packet from you. You will take notice that I acknowledge the receipt of them, for altho he has as little to do, or rather does as little business as any man I know, yet he probably will not find time to own receipt of your letter and Packet for some weeks.
This morning I received one letter from Colo. Lewis, and another from his Cara Sposa, a hhd. of hams came along with them, no bad attendant, if it does not share the same fate as the last charge of this kind entrusted to me. I never think of that business but with shame. By the way, have you had time to make any enquiry at Mr. Maddison, or Constable, after the box of books? When you have heard what they have to say for themselves, I will thank you to inform me. I hope no blame can be thrown upon me. But to return to the present hhd. of hams, I ship’t it immediately from the waggon, on board of a vessel bound for Norfolk (there not being any opportunity from this place just now for New York direct) and I shall assuredly write my Friend there to send it forward by the very first opportunity. I am with great respect Dear Sir Your mo: obt. humb. St.

ADonald

